Citation Nr: 1637520	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-30 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for atopic dermatitis, upper trunk and legs.

2. Entitlement to a compensable rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This case initially came to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, denying compensable ratings for both pseudofolliculitis barbae and atopic dermatitis.  Jurisdiction later became the province of the RO in Los Angeles, California.  One of the issues on appeal, service connection for a back disorder, was granted by March 2013 rating decision.  It is no longer before the Board.

A Travel Board hearing was held in July 2015, the hearing transcript on file.  

The Board remanded this case in November 2015.  Following this, and completion of development directed in the prior remand, the RO issued an April 2016             rating decision that increased from 0 to 30 percent the evaluation for atopic dermatitis, effective August 15, 2008.  The claim for greater compensation remains.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).


FINDINGS OF FACT

1. Atopic dermatitis did not involve more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

2. Pseudofolliculitis barbae, separately ratable, as likely as not, involved intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs as required for total duration of less than six weeks during the past 12-month period.  


CONCLUSIONS OF LAW

1. The criteria are not met for higher rating than 30 percent for atopic dermatitis, upper trunk and legs.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014);           38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14; 4.118, Diagnostic Code 7806 (2015).  

2. With resolution of reasonable doubt in the Veteran's favor, the criteria are met to establish a 10 percent evaluation, but no higher, for pseudofolliculitis barbae, from August 15, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20; 4.118, Diagnostic Code 7813-7806 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.                   §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also,                  38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.

The Board finds compliance with the VCAA in this case, the notification duty met through timely RO correspondence.  The duty to assist was met through obtaining VA outpatient treatment records and VA Compensation and Pension examination.  The November 2015 Board remand directives have been implemented to the extent that this case may be fairly decided.  Whereas the directive for VA Compensation and Pension examination during flare-up of symptoms was not met in its entirety, the March 2016 examination not having been during an aggravation period, nonetheless there was proper information for rating purposes.  These findings that were obtained ultimately warranted the RO increase to 30 percent rating for atopic dermatitis, and, likewise instrumental in the present Board decision to award increased rating for pseudofolliculitis barbae.  Moreover, in support of his claims, the Veteran himself has provided testimony at a Board hearing, during which he received proper assistance with the claims development.  There is no indication of further evidence or information to obtain at this stage.  Accordingly, the claims will be adjudicated.  

Applicable Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Both conditions at issue are to be rated in accordance with 38 C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis or eczema.  The VA rating schedule does not categorically list all diagnosable conditions however, VA is permitted to rate disability by analogy.  See 38 C.F.R. § 4.20.  But see Diagnostic Code 7813, which refers back, in pertinent part, to 7806.

Pursuant to Diagnostic Code 7806, a noncompensable (0 percent) rating applies when dermatitis or eczema involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent rating applies when at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for total duration of less than six weeks during the past 12-month period.  A 30 percent rating applies when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The maximum 60 percent rating applies when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past                 12-month period.  

In addition, under that diagnostic code VA will rate the service-connected disability as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

As one other preliminary consideration, VA law prescribes that there be the avoidance of "pyramiding," that is, the evaluation of the same disability under  more than one diagnosis.  Under 38 C.F.R. § 4.14, both the use of manifestations not resulting from service-connected disease of injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  See also, Esteban v. Brown, 6 Vet. App. 259 (1994).  

Here, inasmuch as atopic dermatitis and pseudofolliculitis barbae are obviously entirely different conditions, affecting different regions as denoted in the characterization of service-connected disability as originally granted.  They are ratable independently of the other.

Factual Background

The report of February 2009 VA examination indicates that for history of pseudofolliculitis barbae, he was diagnosed with the condition 40 years ago with skin rash with shaving his beard.  He was not allowed to shave anymore and he denied any more problems since then, however, he still had some occasional itching of the skin and he had not been on any treatment for this.  There was no functional impairment related to this.  For history of atopic dermatitis, upper trunk and legs resolving, he reported he had some cysts on the legs and arms for the previous               30 years on and off four times a year lasting for two to three weeks each time.              He would sometimes apply some ointment.  He had excision one time on the legs and jaw but that was many years ago.  He had not been on any treatment for the previous 12 months.  There was no functional impairment related to it.  On physical examination, the skin appeared normal at this time.  The Veteran was bearded.  There was no evidence of scar.  Both atopic dermatitis and pseudofolliculitis barbae were diagnosed.  Atopic dermatitis was considered resolving, and pseudofolliculitis barbae was quiescent.  Regarding the effect of the Veteran's condition on his usual occupational and daily activities, there was no functional impairment related to his skin condition.  

On re-examination, July 2012, the examiner initially indicated diagnoses of pseudofolliculitis barbae, and atopic dermatitis of the bilateral groin and armpits.  The Veteran reported atopic dermatitis rash in his groin and armpits, which had persisted, and became very pruritic causing excessive scratching.  He reported the development of a cyst in his armpits which he had taken antibiotics for.  He also noted that when he was ordered to shave while in the military he noted the development of cysts and folliculitis over the beard area.  He reported that he was placed on shaving profile while serving in the military for a diagnosis of pseudofolliculitis barbae.  Both atopic dermatitis and pseudofolliculitis had worsened.  None of the Veteran's skin conditions caused scarring or disfigurement of the head, face or neck.  There were no benign or malignant skin neoplasms.  There were no systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).   The Veteran had been treatment with an unspecified topical corticosteroid for his atopic dermatitis, with total duration of medication use in the previous 12 months of less than 6 weeks.  There were no treatments or procedures other than systemic or topical medications in the previous 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran had not had any debilitating or non-debilitating episodes in the previous 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.

Physical examination did not show the visible presence of any of the service-connected dermatological conditions.  The Veteran did not have the conditions of acne, chloracne, vitiligo, alopecia, or hyperhydrosis.  There was no impact on ability to work.  The examiner commented that while the skin examination was unremarkable it did not rule out that the conditions were "currently active."  Both pseudofolliculitis barbae and atopic dermatitis might wax and wane in activity at any given time.  Photographs were not necessary for this evaluation.  There was no change in diagnosis and the conditions were still active.

During the July 2015 Board hearing, the Veteran indicated he took medication for both dermatological conditions, including antibiotics and double antibiotic ointment.  One of the medications was Cephalexin 500 milligrams.  The Veteran described flare-ups every four to five months or so.  He tried to catch them early on.  Symptoms were of itching skin and the legs swelling like a cyst, and then when he tried to break the cyst it just got worse.  With a bigger cyst he would try to catch it early with antibiotics before it got the stage of swelling up.  There would often be a sharp burning pain on skin surface.  For his shaving condition, pseudofolliculitis barbae, the Veteran was not able to shave at all.  He last did so 10 to 15 years previous.  The Veteran stated he still got flare-ups on his face, but he would treat this with cyst removal and application of an antibiotic ointment.  He would double application of ointment during a flare-up.  He took over-the-counter pain relievers also.  The Veteran also described at the time having had a rash present on his legs.  He indicated going through a course of antibiotics five times a year or more.  

VA examination of March 2016 indicates, regarding atopic dermatitis, the Veteran had a rash of the groin.  Boils now spread to his entire body, most recently to the back of his neck.  He took antibiotics for the boils, both pills and cream.                     The medications acted as prophylaxis for the atopic dermatitis.  He did have           flare-ups.  These flare-ups were four times a year, sometimes once per year.  Lately he had been having flares every other month.  He could not determine what caused a flare of atopic dermatitis.  The Veteran meanwhile did not shave, due to pseudofolliculitis barbae.  He had one infected pore/lesion removed surgically in the 1980s.  He constantly wore a beard due to the condition and no longer had face/neck irritation.  Pseudofolliculitis began during active duty.  The Veteran had pseudofolliculitis problems on the back of his neck.  He had a steroid injection two months previously to a cyst on the back of neck followed with steroid cream to reduce inflammation.  The inflammation had resolved.  The Veteran's skin conditions did not cause scarring, or disfigurement of the head, face or neck.    There were no neoplasms.  There were no systemic manifestations.  The Veteran had been treated with oral and topic medications in the past 12 months for a skin condition, 6 weeks or more, but not constant.  The Veteran took orally Clindamycin HCL and Cephalexin capsules, having done so 6 weeks or more, but not constant.  Also he took as topical corticosteroids Clobetasol Propionate cream, 6 weeks or more, but not constant.  Also other topical medications Bacitracin/Polymixin, and Clindamycin, 6 weeks or more, but not constant.  The Veteran also had undergone bleach baths 2-3 times per week for pseudofolliculitis barbae.  There were no debilitating and non-debilitating episodes in the previous 12 months.  Physical exam showed dermatitis with total body area affected of 5 to 20 percent.  There was no exposed area affected.  Regarding the shaving area, there were no visible lesions on the face and the throat.  The Veteran was bearded.  There were no lesions visible currently with regard to atopic dermatitis.  The impact on ability to work was that when the Veteran was working, the boils between his legs and on his hips through buttock region, made it painful to sit and stand.  

Analysis 

Based on the evidence and resolving reasonable doubt in the Veteran's favor, the initial rating from the August 15, 2008 effective date of service connection will be increased to a 10 percent evaluation.  This rating is awarded due to the Veteran needing steroid injections two months previously, to the neck region.  Per rating criteria, this qualifies as:  intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for total duration of less than             six weeks during the past 12-month period.  See again, 38 C.F.R. § 4.118, Diagnostic Code 7806.  Given the long-term history of the condition and mindful of its waxing and waning reported existence, resolving reasonable doubt favorably under 38 C.F.R. § 4.3, the August 15, 2008 effective date of entitlement applies.  
Other than that, the Veteran used topical antibiotics for the condition, with greater frequency of 6 weeks or more over the past year; but not corticosteroids or immunosuppressive drugs.  (Remaining administered medications, based on the examination report, were taken exclusively and wholly for atopic dermatitis, and so have not direct bearing on adjudication of and decision upon the present matter.)  This very fact, use of topical antibiotics for at least 6 weeks out of the year, is not overlooked.  Arguably, the status of the law has changed substantially given precedential decisions of the U.S. Court of Appeals for Veterans Claims (Court).   In Johnson v. McDonald, 27 Vet. App. 497 (2016), the Court held that topical corticosteroids are included under provisions of Diagnostic Code 7806, given that topical corticosteroids constitute "systemic therapy such as corticosteroids or other immunosuppressive drugs."  Here, however, a topical corticosteroid in and of itself, this is not involved.  Subsequently, as well, in Warren v. McDonald, No. 13-3161 (May 10, 2016), the Court held that VA compensation is contemplated under Diagnostic Code 7806 for "all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs."  Again, the recent additional case law while instructive does not specifically determine outcome of this present appeal, since the therapy (again, as referenced entirely non-corticosteroid) was not systemic.  

Also, the Board is well aware the condition was not observed during a flare-up particularly; however, the reported "flare-ups" of dermatological condition                  the Veteran has generally reported involve the other condition, atopic dermatitis, and moreover, the topical medication administered otherwise presents a comprehensive basis to evaluation of service-connected disability.  

Accordingly, the best approximation of evaluation of service-connected dermatological disability is to award an increase to 10 percent for pseudofolliculitis barbae, from initial effective date of service connection.

Indicated further, atopic dermatitis, the second service-connected disability at issue, does not objectively warrant the maximum 60 percent rating under applicable criteria, this following the RO's increase to 30 percent already.  The Veteran so far has not required near-constant medicinal therapy of a qualifying type.  Nor is there reasonable likelihood of more than 40 percent of the entire body affected, given reported and observed history, including flare-ups as best ascertainable when this does occur.  As indicated, the RO's prior grant of 30 percent initial rating already takes into account existing and verified treatment modality.

In addition to application of the VA rating schedule, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1) in regard to an extraschedular evaluation. However, in this case, the record does not show that the Veteran's dermatological disorders are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before          VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). The evidence in this case does not show that this is the case, nor has the Veteran identified any symptoms that are not contemplated in the rating criteria or otherwise alleged that the criteria are inadequate.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for service-connected disability under the provisions of 38 C.F.R. § 3.321 (b)(1)            have not been met.

Accordingly, an increase for pseudofolliculitis barbae is warranted, with atopic dermatitis evaluated at present level, resolving reasonable doubt as warranted.           See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.






ORDER

The claim for higher rating than 30 percent for atopic dermatitis, upper trunk and legs is denied.

A 10 percent rating, but no higher, for pseudofolliculitis barbae is granted, effective August 15, 2008, subject to applicable law governing the payment of VA compensation. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


